             Case 21-10809-BFK                Doc 15      Filed 05/06/21 Entered 05/06/21 14:05:58                             Desc Main
                                                          Document     Page 1 of 8
 Fill in this information to identify the case:
 Debtor name        Ramjay, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the
                                 From    01/01/2021      to   Filing date         Operating a business
fiscal year to filing date:
                                        MM / DD / YYYY                            Other                                              $920,000.00


For prior year:                  From    01/01/2020      to    12/31/2020         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $1,575,000.00


For the year before that:        From    01/01/2019      to    12/31/2019         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $2,314,562.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Shasthra USA, Inc.                                       04/12/21             $132,500.00
      Creditor's name                                         03/11/21                                       Secured debt
      85 S. Bragg St.                                         03/01/21                                       Unsecured loan repayments
      Street
      Suite 502
                                                                                                             Suppliers or vendors
                                                                                                             Services
      Alexandria                      VA      22312                                                          Other
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
             Case 21-10809-BFK                  Doc 15       Filed 05/06/21 Entered 05/06/21 14:05:58                                 Desc Main
                                                             Document     Page 2 of 8
Debtor         Ramjay, Inc.                                                                 Case number (if known)
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.2. Philadelphia Insurance                                       04/15/21               $59,993.00
      Creditor's name                                             03/16/21                                         Secured debt
      1966 Greenspring Dr.                                        03/08/21                                         Unsecured loan repayments
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
      Lutherville                       MD      21093                                                              Other Insurance Premium
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.3. Livonia Properties                                           03/02/21               $30,000.00
      Creditor's name                                                                                              Secured debt
                                                                                                                   Unsecured loan repayments
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
                                                                                                                   Other
      City                              State   ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.1. Jayasekar Jayaraman                                          05/10/20               $34,656.24            Motor Vehilce Lease [three
      Insider's name                                              06/10/20                                     vehicles]
      1104 Archer Ct.                                             07/20/20
      Street
                                                                  08/10/20
                                                                  09/10/20
      Alexandria                        VA      22134             10/10/20
      City                              State   ZIP Code
                                                                  11/10/20
      Relationship to debtor                                      12/10/20
                                                                  01/10/21
      Shareholder/Officer/Director
                                                                  02/20/21
                                                                  03/20/21
                                                                  04/10/21
      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.2. Jayasekar Jayaraman                                          02/12/21               $18,470.00            Salary/Management Fees
      Insider's name                                              02/05/21
      1104 Archer Ct.                                             01/22/21
      Street
                                                                  01/08/21
                                                                  10/16/20
      Alexandria                        VA      22312             10/16/20
      City                              State   ZIP Code
                                                                  08/11/20
      Relationship to debtor                                      07/24/20
                                                                  05/29/20
      Shareholder/Officer/Director
                                                                  05/18/20
                                                                  05/05/20
                                                                  05/04/20




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
            Case 21-10809-BFK                  Doc 15        Filed 05/06/21 Entered 05/06/21 14:05:58                                   Desc Main
                                                             Document     Page 3 of 8
Debtor         Ramjay, Inc.                                                                    Case number (if known)
               Name

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                             Court or agency's name and address                Status of case
7.1. Newtek Small Business                   Civil Action                               Circuit Court for the City of Alexandria
      Finance LLC v. Ramjay, Inc.,                                                      Name                                                 Pending

      et als                                                                            520 King St.                                         On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      CL 19-3147                                                                        Alexandria                VA      22314
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address                Status of case
7.2. Newtek Small Business                   Civil Action                               Circuit Court for the City of Alexandria
     Finance LLC v. Ramjay, Inc.,                                                       Name                                                 Pending

     et al.                                                                             520 King St.                                         On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      CL 19-3146                                                                        Alexandria                VA      22314
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address                Status of case
7.3. Sakthivel v. Ramjay, Inc., et           Warrant in Debt                            Fairfax County General District Court
      al.                                                                               Name                                                 Pending

                                                                                        4110 Chain Bridge Rd.                                On appeal
                                                                                        Street

                                                                                        Second Floor                                         Concluded

      Case number
      GV21000772-00                                                                     Fairfax                   VA      22030
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
            Case 21-10809-BFK                 Doc 15        Filed 05/06/21 Entered 05/06/21 14:05:58                                 Desc Main
                                                            Document     Page 4 of 8
Debtor          Ramjay, Inc.                                                               Case number (if known)
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply

         Address                                                                                    Dates of occupancy

 14.1. 85 S. Bragg St.                                                                              From      04/01/18             To     04/30/21
         Street
         Suite 520

         Alexandria                                           VA        22312
         City                                                 State     ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
           Case 21-10809-BFK                   Doc 15        Filed 05/06/21 Entered 05/06/21 14:05:58                                 Desc Main
                                                             Document     Page 5 of 8
Debtor       Ramjay, Inc.                                                                   Case number (if known)
             Name


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:
 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
            Case 21-10809-BFK                  Doc 15          Filed 05/06/21 Entered 05/06/21 14:05:58                              Desc Main
                                                               Document     Page 6 of 8
Debtor       Ramjay, Inc.                                                                   Case number (if known)
             Name


 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                    Dates of service

      26a.1. Mira Rasamoelina                                                                       From        2010          To     Present
                Name
                6030 California Cir.
                Street
                Suite 412
                Rockville                                      MD         20852
                City                                           State      ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
            Case 21-10809-BFK                  Doc 15       Filed 05/06/21 Entered 05/06/21 14:05:58                                  Desc Main
                                                            Document     Page 7 of 8
Debtor        Ramjay, Inc.                                                                  Case number (if known)
              Name

                Name and address                                                                    Dates of service

       26a.2. Deepthi Jayasekar                                                                     From        2003          To     Present
                Name
                1104 Archer Ct.
                Street


                Alexandria                                    VA          22312
                City                                          State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

                Name and address                                                                 If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Mira Rasamoelina
                Name
                6030 California Cir.
                Street
                Suite 412

                Rockville                                     MD          20852
                City                                          State       ZIP Code

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

                Name and address

       26d.1. Newtek Small Buisiness Finance
                Name
                1981 Marcus Ave.
                Street
                Suite 130
                Lake Success                                  NY          11042
                City                                          State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest          % of interest, if any

Jayasekar Jayaraman                      1104 Archer Ct.                              President/Director                                   50%
                                         Alexandria, VA 22312
Deepthi Jayasekar                        1104 Archer Ct.                              Director                                             50%
                                         Alexandria, VA 22314




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7
           Case 21-10809-BFK                   Doc 15        Filed 05/06/21 Entered 05/06/21 14:05:58                              Desc Main
                                                             Document     Page 8 of 8
Debtor        Ramjay, Inc.                                                                Case number (if known)
              Name

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

        No
        Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

        No
        Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        No
        Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        No
        Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 05/06/2021
            MM / DD / YYYY
X /s/ Jayasekar Jayaraman                                                    Printed name Jayasekar Jayaraman
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
